Citation Nr: 9913329	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-45 972	)	DATE
	)                                   


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an compensable disability evaluation for 
subacromial impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran served on active duty from January 1989 to 
December 1993.

2.  In February 1999 the Board of Veterans' Appeals (Board) 
was notified by the RO that the veteran died on 
October [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case had previously been before the Board and was 
remanded for additional development in May 1998.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1998); 
38 C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed.




		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link.


